DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3, 5-14, and 16-20 have been presented for examination.
Examiner Suzanne Lo is no longer prosecuting this application. Examiner Juan Carlos Ochoa is taking over the prosecution of this application.

Allowable Subject Matter
As per Board's decision dated 07/26/2021, claims 1-3, 5-14, and 16-20 are allowed.

Response to Arguments
Regarding the drawing objections, the amendment corrected all deficiencies raised and those objections are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN CARLOS OCHOA whose telephone number is (571)272-2625. The examiner can normally be reached on Mondays, Tuesdays, Thursdays, and Fridays 9:30AM 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/JUAN C OCHOA/		8/16/21Primary Examiner, Art Unit 2127